FILED
                          FOR PUBLICATION
                                                                   JUN 23 2017
                UNITED STATES COURT OF APPEALS                 MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS


                       FOR THE NINTH CIRCUIT


S & H PACKING & SALES CO., INC.,       No.   14-56059
DBA Season Produce Co., a California
corporation,                           D.C. No.
                                       2:08-cv-05250-GW-FFM
          Plaintiff,                   Central District of California,
                                       Los Angeles
and

G. W. PALMER & CO., INC.;              ORDER
ANDREW & WILLIAMSON SALES
CO., INC., DBA Andrew & Williamson
Fresh Produce; EAST COAST
BROKERS AND PACKERS, INC.;
GARGIULO, INC.,

          Plaintiffs-Appellants,

v.

TANIMURA DISTRIBUTING, INC., a
California corporation,

          Defendant,

and

AGRICAP FINANCIAL
CORPORATION, a Delaware
corporation,

          Defendant-Appellee.
S & H PACKING & SALES CO., INC.,         No.   14-56078
DBA Season Produce Co., a California
corporation,                             D.C. No.
                                         2:08-cv-05250-GW-FFM
           Plaintiff,                    Central District of California,
                                         Los Angeles
and

APACHE PRODUCE CO., INC., DBA
Plain Jane, an Arizona corporation;
O.P.MURPHY PRODUCE CO., INC.,
DBA Murphy & Sons, a Texas
corporation; OCEANSIDE PRODUCE,
INC., a California corporation;
WILSON PRODUCE, LLC, an Arizona
Limited liability company; FRANK
DONIO, INC.; ABBATE FAMILY
FARMS LIMITED PARTNERSHIP;
J.P.M. SALES CO., INC., an Arizona
corporation,

           Plaintiffs-Appellants,

THOMSON INTERNATIONAL, INC.,
assignee, Tanimura Distributing, Inc.,

           Creditor-Appellant,

v.

TANIMURA DISTRIBUTING, INC.,

           Defendant,

and


                                    2
AGRICAP FINANCIAL
CORPORATION, a Delaware
corporation,

              Defendant-Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in these cases shall

not be cited as precedent by or to any court of the Ninth Circuit.




                                          3